State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 17, 2015                    518671
________________________________

In the Matter of RODERICK
   DALMIDA,
                    Appellant,
      v                                      MEMORANDUM AND ORDER

SARAH LIVERMORE,
                    Respondent.
________________________________


Calendar Date:    October 21, 2015

Before:    Lahtinen, J.P., Egan Jr., Lynch and Devine, JJ.

                              __________


        Sandra J. Garufy, Binghamton, for appellant.

        Sandra M. Colatosti, Albany, for respondent.

        Donna Chin, Ithaca, attorney for the children.

                              __________


Devine, J.

      Appeal from an order of the Family Court of Broome County
(Charnetsky, J.), entered February 14, 2014, which partially
dismissed petitioner's application, in a proceeding pursuant to
Family Ct Act article 6, for custody of the parties' children.

      Petitioner (hereinafter the father) and respondent
(hereinafter the mother) are the parents of two children, born in
2009 and 2010.1 The father commenced the present proceeding in


    1
        Different birth years are given elsewhere in the record,
but the parties do not dispute that 2009 and 2010 are the correct
years.
                              -2-                518671

July 2013, seeking sole custody of the children. Family Court
granted the father sole custody of the children on a temporary
basis, although the mother was eventually permitted telephonic
contact and supervised visitation. After a hearing on the
petition, Family Court granted the parties joint custody, with
the father continuing to have physical placement and the mother
entitled to specified telephonic contact and at least six hours
of supervised visitation with the children a week. The father
appeals and solely challenges the award of joint custody.

      The attorney for the children advised this Court that,
during the pendency of this appeal, the mother filed a petition
seeking modification of the appealed-from order. We take
judicial notice that the mother's modification petition has been
dismissed, but further note the existence of a modification
petition filed by the father. As a result of the father's
petition, Family Court (Young, J.) issued an order, entered
November 18, 2015, that expressly superseded all previous custody
and visitation orders and awarded the father sole legal and
physical custody of the children. Inasmuch as the present appeal
was taken from an earlier order and an award of joint legal
custody that has since been superseded, it must be dismissed as
moot (see Matter of Mosier v Cole, 129 AD3d 1346, 1347-1348
[2015]; Matter of Giovanni K., 62 AD3d 1242, 1242 [2009], lv
denied 12 NY3d 715 [2009]; compare Matter of Blagg v Downey, 132
AD3d 1078, 1079 [2015]).

     Lahtinen, J.P., Egan Jr. and Lynch, JJ., concur.
                              -3-                  518671

      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court